ORDER OF CENSURE.
The findings upon which the Commission based its recommendation that respondent be censured included the following:
1. When a worthless check case in which the prosecuting witness was a personal friend of respondent was called and failed on account of the prosecuting witness’s absence, respondent had the assistant district attorney summons the witness to court rather than following normal procedure which would have been to continue the case; allowed the defendant’s counsel to withdraw but refused to continue the case to enable the defendant to obtain counsel; and tried the defendant without counsel on the defendant’s not guilty plea, cross-examined the defendant, and found the defendant guilty.
Subsequently, when the charge against the defendant was dismissed on appeal in Superior Court, Cumberland County, respondent discussed the matter with the prosecuting witness; voiced to the assistant district attorney respondent’s displeasure over the dismissal of the charge; expressed his opinion that the charge was valid; and *197stated his desire for the charge to be reinstated. The charge was in fact reinstated but was again dismissed by the district attorney three months later.
2. In a child custody matter respondent issued an ex parte order for the sheriff to assist the custodial parent in obtaining the children from the noncustodial parent. The noncustodial parent not having been cooperative, the next day respondent issued an additional ex parte order directing the sheriff to arrest the noncustodial parent if the noncustodial parent did not cooperate. This arrest order was issued without assuring that the noncustodial parent had received the notice and opportunity to be heard required by N.C.G.S. § 5A-23 and was issued six days prior to initiation of civil contempt proceedings against the noncustodial parent. As a result of the ex parte order, the noncustodial parent was arrested and incarcerated for thirteen hours until the $5,000 cash bond required for release could be posted.
By Notice filed with this Court on 1 March 1996, respondent accepted the Recommendation of the Judicial Standards Commission and waived his right to petition this Court or be heard on oral argument.
Based on our review of the record and respondent’s acceptance of the Commission’s recommendation, this Court concludes that respondent’s conduct constitutes conduct prejudicial to the administration of justice that brings the judicial office into disrepute within the meaning of N.C.G.S. § 7A-376. The Court approves the recommendation of the Commission that respondent be censured.
Now, therefore, pursuant to N.C.G.S. §§ 7A-376, 377, and Rule 3 of the Rules for Supreme Court Review of Recommendations of the Judicial Standards Commission, it is ordered that James F. Ammons, Jr, be, and hereby is, censured for conduct prejudicial to the administration of justice that brings the judicial office into disrepute.
So ordered by the Court in conference this 30th day of July 1996.
ORR, J.
For the Court